Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with KENNETH SALEN on August 22, 2022.
The application has been amended as follows: 
In the Claims: 
	1)	Claim 1 has been deleted and replaced by:
“Ferrite particles composed of a single crystalline body having an average particle size of 1 to 2000 nm and having a spherical particle shape, wherein the ferrite particles comprise substantially no Zn, 3 to 25 wt% of Mn, and 43 to 65 wt% of Fe;  and a real part µ' of a complex magnetic permeability measured using a molding composed of the ferrite particles and a binder resin has a maximal value above 0 in a frequency band of 100 MHz to 1 GHz.”

- End of the Amendment


Statement for Reasons for Allowance
Claims 1-5 are allowed.
The present claims are allowable over the “closest prior art” Akimoto et al. (US 2002/0017628) in view of JP2006-335614 A to Koji et al. (hereinafter Koji).
Akimoto discloses a ferrite fine powder having a mean particle size of 0.1-30 microns and consisting of spherical single crystal particles (abstract). The ferrite is an iron oxide or a composite oxide containing iron and a metal or metals other than iron. The metal to be used along with iron includes manganese (para 0030). 
However, Akimoto fails to expressly disclose Mn in a content of 3 to 25% by weight, and Fe in a content of 43 to 65% by weight and substantially no Zn. 
Whereas, Koji does teach MnFe2O4 (para [0020]) nanoparticles (para [0018]) containing Mn in a content of 3-20% by weight (para [0012]) which falls within the instantly claimed range of 3 to 25% by weight, and Fe in a content of 43 to 65% by weight (Table 2) which overlaps the instantly claimed range of 58 to 65% by weight. 

Based on the Applicants arguments filed on 06/16/2022, Akimoto fails to teach or suggest removal of Zn from its compositions. Further, all Examples of Akimoto include Zn. As shown in Fig 4(a) of Akimoto, a frequency band from 550 MHZ to 1 GHZ becomes zero. Further, as shown in Fig 10(a) of Akimoto, the real part p’ in a frequency band from 600 MHZ to 1 GHZ becomes zero. As skilled in the art who study Akimoto would not have been motivated to eliminate Zn, any composition achieved by those skilled in the art would not have exhibited the real part p' being always larger than zero in the frequency band of 100 MHZ to 1 GHZ, and the associated effect of obtaining high magnetic permeability in a wide frequency band. Thus, Akimoto in view of Koji fails to disclose ferrite particles containing no Zn and the claimed properties. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 4-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788